                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION


UNITED STATES OF AMERICA                    :
                                            :        CRIMINAL NO. 5:19-cr-00095-D
               v.                           :
                                            :
David Sierra Orozco                         :

                            APPLICATION FOR WRIT OF HABEAS CORPUS

      The undersigned Assistant United States Attorney hereby applies to the
captioned court for the issuance of a writ of habeas corpus (X) ad prosequendum
() ad testificandum ( ) in re motion pursuant to 28 U.S.C. ' 2255 and avers:

        1.   Name of detainee: David Sierra Orozco

        2.   Detained by:    Harnett County Jail
                             FAX: 910-814-1314
                             Institution Phone: 910-893-0257

      3. Detainee is (X) charged in this district by (X) indictment of
violating Title 18, U.S.C. § 1349.

      4. Appearance is necessary on March 21, 2019, at 08:00 a.m. (x) in the
U.S. Magistrate Court, Raleigh, N.C., OR ( ) before the Federal Grand Jury in
this district, for (x) initial appearance () arraignment/plea ( ) trial
() sentencing ( ) in re a motion pursuant to 28 U.S.C. ' 2255 ( ) the purpose of
giving testimony in the captioned proceeding, or () other purpose(s), speci-
fically:


                                          /s/ Melissa B. Kessler
                                          Assistant United States Attorney


                                    WRIT OF HABEAS CORPUS


(X) Ad Prosequendum           ( ) Ad Testificandum       ( ) In Re Motion to Vacate

        The instant application is granted and the above-named custodian, as well
as the United States Marshal for this district, his deputies, and other United
States Marshals and their deputies, is and are directed to produce the named
detainee, in civilian clothes, on the date, at the time, and in the place
recited above, and thereafter to maintain the said detainee within the
jurisdiction of this Court pending the satisfaction of this writ or the further
orders of the Court.


Date:                ,    2019
                                                United States Magistrate Judge
